Citation Nr: 1043653	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-32 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the right thumb.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The appellant had active service from February 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of the 
Cheyenne, Wyoming, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the appellant's claim of 
entitlement to service connection for DJD of the right thumb and 
assigned a 10 percent disability rating.  In November 2006, the 
appellant submitted a Notice of Disagreement with this assignment 
and timely perfected his appeal in October 2007.

In April 2009, the Board remanded this claim for additional 
evidentiary development, to include scheduling the appellant for 
a new VA examination of the right thumb.  This development having 
not been adequately performed, the Board must again remand the 
claim for compliance with the prior remand.  The Board is 
obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet.  App. 268 (1998).


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, as 
will be explained below, the Veteran was not afforded the VA 
examination the Board sought when the case was previously here, 
and under the facts and circumstances of this case, the Board is 
of the opinion that the case should be returned to afford the 
Veteran the requested examination.  

A review of the appellant's VA claims file reveals that he was 
scheduled for a new VA examination, consistent with the 
directives of the Board's April 2009 remand, in June 2009.  A 
notation in the claims file indicated that the appellant failed 
to report to the scheduled examination.  The Board is aware that 
multiple documents mailed to the appellant were returned due to 
an incorrect address.  Interestingly, the May 6, 2008, Report of 
Contact noted a different address than that which was indicated 
on the examination inquiry printout, dated in June 2009.  It 
appears that the appellant provided a different address in the 
Report of Contact, but the RO did not determine whether that 
different address was a permanent change of address or otherwise 
change the Veteran's address when additional documents were 
mailed to him.  As such, it is not clear that the appellant 
received notice of his scheduled VA examination.

As noted in the April 2009 Board remand, during his August 2008 
hearing in front of the Board, the appellant testified that his 
right thumb disability caused significant and marked interference 
with his ability to function in his occupation due to decreased 
strength and an inability to grip.  The VA examination provided 
in May 2006, failed to address the issue of weakness, inability 
to grip, or decreased limitation of motion of the thumb due to 
pain or upon repetition.  The Board therefore feels that another 
examination is appropriate to determine the extent of any 
weakness or loss of use.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
to determine his correct mailing address 
for VA purposes and ensure that VA records 
reflect the address provided by the 
Veteran.  

2.  Thereafter, he Veteran should be 
afforded an examination to ascertain the 
severity and manifestations of his 
degenerative joint disease of the right 
thumb.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination, the examiner is requested 
to report complaints and clinical findings 
in detail.  

The examiner is requested to address all 
impairment regarding the Veteran's right 
thumb, to include any limitation of motion, 
weakness, or inability to grip, and to 
comment on the effects of the degenerative 
joint disease on occupational functioning 
and daily activities.  The examiner is 
further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with use, 
incoordination, painful motion and pain 
with use.  If the Veteran describes flare-
ups, the examiner should offer an opinion 
as to whether there would be additional 
limits on functional ability during flare-
ups, and if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.

A clear rationale for any opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file itself, 
must be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).


